Citation Nr: 0111210	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  96-14 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel
INTRODUCTION

The veteran had active duty certified by the service 
department as having been from December 1941 to April 1942 
and from May 1945 to December 1945.  

A death certificate is of record showing that the veteran 
died at age 79 years, on July [redacted], 1995.  The cause(s) of 
death is(are) shown as cardio respiratory arrest, chronic 
obstructive lung disease (COPD) and pulmonary tuberculosis.  

A marriage certificate is of record showing that the 
appellant and the veteran were married in 1977; accordingly, 
for purposes of the current appeal, the appellant is 
considered to be the widow of the veteran.  

This appeal to the Board of Veterans' Appeals (the Board) 
initially arose from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.   

In September 1997, the Board remanded the case for additional 
development of the evidence.  Upon completion of the 
development the case was returned to the Board for appellate 
consideration.  

In April 1998, the Board denied the claim as not well-
grounded and the appellant appealed to the United States 
Court of Appeals for Veterans Claims (the Court).

While the case was pending at the Court, the VA Office of 
General Counsel filed a motion requesting that the Court 
vacate the April 1998 decision by the Board and remand the 
case for further development of the evidence and 
readjudication.  The appellant was notified of the 
Secretary's motion and did not oppose it.



The Court granted the Secretary's motion in February 1999, 
vacated the Board's April 1998 decision and remanded the case 
to the Board for compliance with the Court's directives.    

In a letter dated June 4, 1999, the Board notified the 
appellant that her appeal had been recently transferred to 
the Board, and as provided in the Court's order she had 90 
days within which to furnish additional evidence and argument 
in support of her appeal.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  Since no additional evidence or argument 
was submitted by the appellant in support of her appeal 
within the prescribed time period, the Board went ahead with 
appellate consideration of the issue of entitlement to 
service connection for the cause of the veteran's death.

In October 1999 the Board found the appellant's claim to be 
well grounded and remanded the matter for additional 
development and adjudicative action.  After development was 
undertaken by the RO, the prior denial was continued, and the 
matter was returned to the Board for further appellate 
review.  

In December 2000, the Board granted the appellant's motion to 
advance the case on the docket.  

In a decision in December 2000, the Board again remanded the 
case.  The Board noted that there has been a significant 
change in the law during the pendency of the appeal.  
Specifically, on November 9, 2000, the President had signed 
into law the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  The Board noted that this change in the law was 
applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board noted therein that because of the change in the law 
brought about by the VCAA of 2000, a remand in this case was 
(again) mandated for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In addition, the Board noted that because the RO had not yet 
considered whether any additional notification or development 
action was required under the VCAA of 2000, it would have 
been potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision without the additional 
remand which would permit it to do so.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747 (1992)).  

The RO conveyed to the appellant the requirements of the new 
law and invited her to provide additional evidence, in 
correspondence in December 2000.  Her response will be cited 
in detail below.  The RO continued to deny the claim, 
provided an extensive Supplemental Statement of the Case 
(SSOC) to include all pertinent regulations in the issues on 
appeal.  

In correspondence in January 2001, the appellant subsequently 
requested that the RO provide her with additional copies of 
certain laws and regulations.  The RO responded that she has 
been given the pertinent provisions of the regulations 
relating to her claims in the SSOC, and that additional 
copies of the remainder of these regulations, [some of which 
were not pertinent to her pending VA claim], could be found 
in VA manual and regulations available to the public through 
the Internet and the full text of 38 U.S.C., "Veterans 
Benefits" which would be obtained from the U.S. 
Superintendent of Documents (at a cited address for a given 
nominal fee).

The RO returned the case to the Board.  In April 2001, the 
appellant's representative provided a written statement on 
her behalf, a copy of which is filed in the claims folder.  

Later in April 2001, correspondence was received by the Board 
from the appellant to the effect that as she had previously 
requested, she was again making a motion for her case to be 
advanced on the docket by the Board.  The appellant is hereby 
advised that her case remains advanced on the docket at the 
Board as a result of that initial grant of said motion.

The docket number hereon is a reflection of the merged appeal 
which was effectuated on September 29, 2000, (prior docket 
#94-9151).  

It is also noted that when the case initially came before the 
Board, the appellant had claimed and the RO had denied her 
claim for accrued benefits.  However, at that time, she had 
not filed a Substantive Appeal on that issue.  Since that 
time, however, she has perfected that appeal as well, so the 
issues are as shown on the front cover of this decision.  


FINDINGS OF FACT

1.  A service-connected shrapnel scar did not contribute to 
and was not in any way a cause of disability relating to or 
causing the veteran's death.

2.  The cause of the veteran's death was cardiorespiratory 
arrest, COPD and PTB.

3.  Coronary artery disease and/or bronchiectasis was/were 
not shown disabling to a compensable degree during the first 
post service year.

4.  Credible evidence and medical opinion does not otherwise 
sustain that cardiorespiratory arrest, COPD or active PTB 
were in any way the result of service.

5.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.

6.  A claim for benefits was not pending at the time of the 
veteran's death in July 1995.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991 & Supp. 2000); VCAA of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312, 
3.374, 4.3 (2000).

2.  The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. §§ 5101(a), 5121(a)(West 1991 & 
Supp. 2000); 38 C.F.R. § 3.1000 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The death certificate reveals that the veteran died on July 
[redacted], 1995.  The immediate cause of death was cardio-
respiratory arrest.  The antecedent cause was COPD, and the 
underlying cause was PTB.  The place of death was the 
veteran's home.  The death certificate did not indicate 
whether or not an autopsy had been performed.

The record reflects that at the time of the veteran's death, 
service connection was in effect for a scar of the left 
"back" (and chest) as a residual of a shrapnel wound for 
which a 10 percent evaluation was assigned.

A review of the service medical records discloses they are 
entirely negative for any evidence of a cardiac disorder, 
tuberculosis, or any other chronic respiratory disability.  

The December 1945 service discharge examination did not 
reveal any abnormalities of the lungs.  A chest X-ray was not 
obtained.  

Affidavits signed by the veteran in May and November 1945 
made no reference to tuberculosis.

The veteran, during his lifetime, filed for service 
connection for pulmonary tuberculosis in 1956.

An affidavit was submitted, signed in 1956, from LH, a 
service comrade of the veteran, who recalled that before the 
Fall of Bataan, he noticed that the veteran had had recurrent 
fever with a cough and one time, he had vomited blood.  After 
Bataan, the affiant had seen the veteran only once when he 
was going to his physician for treatment of those problems.

A VA Form 3232 is of record showing that a November 1956 
search for chest X-ray studies conducted during service was 
negative.

A joint affidavit dated in 1956 from former service comrades, 
AM and BBB, noted that they had seen the veteran at Bataan, 
but they had not seen him after January 1942, but had been 
told by Dr. RR, that the veteran had pulmonary tuberculosis 
resulting from his overexposure and hardships during the 
Bataan Campaign. 

The veteran underwent a VA examination in April 1957.  He 
complained of pain in the upper chest and right back.  His 
chest was poorly developed.  However, there were no findings 
consistent with tuberculosis.  A chest X-ray showed pulmonary 
fields to be clear and showed no demonstrable abnormality.  
The conclusion was of an essentially normal chest.  The 
diagnoses did not include tuberculosis.

In May 1967 the RO denied service connection for a claimed 
chest condition.  Service connection was granted for scar of 
the left back, residuals of shell fragment wound, and rated 
as noncompensably disabling.  In a May 1967 letter the RO 
informed the veteran of these decisions, and that pulmonary 
tuberculosis (PTB) was not shown to have been incurred in or 
aggravated by military service.

In January 1958 the Board confirmed the denial of service 
connection for claimed PTB.

A military physician submitted an affidavit to the effect 
that he had seen a wound; no mention was made of 
tuberculosis.

In May 1958, a physician, APP, MD, stated that he had 
examined the veteran and had found, in pertinent part, some 
difficulty breathing due to the residuals of the left chest 
gunshot wound, frequent headaches and dizziness, and lower 
extremity numbness.  There is no reference to tuberculosis.

In July 1958 a statement was received by RAR, MD, dated in 
May 1948, to the effect that the physician had treated the 
veteran from April 15, 1942 to September 20, 1942 for 
malaria.  There was no mention of tuberculosis.

At a personal hearing held at the RO in July 1958, the 
veteran testified that he used to cough because of his 
shrapnel wound.

An affidavit in October 1958 from a physician, APP, MD, at 
San Pablo City Hospital, referred to treating the veteran at 
their dispensary in October 1958 for radiating pain from the 
left infrascapular region of the left chest with difficulty 
breathing due to the gunshot wound, at times accompanied by a 
fever; and lower extremity pain with headache.  There was no 
mention of tuberculosis.

A July 1967 affidavit from a private physician, VBR, MD, 
indicated that she had treated the veteran on or about April 
31, 1946 for PTB (pulmonary tuberculosis) moderate to 
advanced; and that the veteran consulted with her from August 
1, 1946 to on or about December 5, 1947 for PTB.  

Another copy of the affidavit cited above from AS and LR was 
submitted in August 1967.

An April 1968 chest X-ray from San Pablo Doctors Hospital is 
in the claims folder showing extensive fibroexudative 
infiltration in both lung fields, more so in the upper 
halves.  The diagnosis was PTB, far advanced, bilateral.

A statement was submitted by DZA, MD, dated in August 1968, 
to the effect that the veteran had severe pain from a healed 
gunshot wound in the chest causing difficulty breathing, etc. 


The veteran was afforded a private examination by PSZ, MD, in 
August 1971.  At that time, he indicated that his complaints 
included chest and back pains with difficulty in respiration 
at times.  He had a medical history of a painful chest 
ailment during the Japanese occupation.  Not long after 
discharge, his chest pains started to bother him 
intermittently.  On examination, there was a thin chest with 
prominent clavicle and accentuated supra clavicular 
depression.  The pertinent impression was questionable 
pulmonary tuberculosis.

A private physician, ADM, MD, examined the veteran in January 
1974 and found, in pertinent part, that he had had complaints 
of pain and an infected wound on his left side of the back, 
and that now and again, he had had a cough associated 
therewith.

Another statement from ACP, MD, dated in April 1979, was to 
the effect that the veteran had a healed back scar and some 
tenderness; cough and chest pain; inability to stoop down; 
general debility and body weakness; and inability to engage 
in gainful occupation.  There was no mention of PTB.

The veteran underwent a VA examination in March 1980.  He 
said that he had pain in the shrapnel scar area; examination 
showed the scar to be nonadherent, nontender and 
nondepressed.  He did not complain of pain on deep breathing 
during auscultation.  The breath sounds were clear, and there 
were no rales or wheezes.  

An X-ray study showed irregular fibrotic densities in both 
apices as well as in both 1st anterior interspaces.  There 
were also irregular patchy densities in both mid lung fields, 
laterally.  The rest of the lung fields appeared clear 
otherwise.  The pertinent diagnosis was pulmonary 
infiltration, both upper and mid lung fields, etiology 
undetermined.

A January 1981 statement from a private physician, PMC, MD, 
notes that he had examined the veteran, and in pertinent 
part, had found pulmonary pathology, bilateral, with severe 
coughing and pain while breathing.  Another statement from 
the same physician in September 1981 did not mention 
pulmonary pathology.

Hospital records dated from August to September 1982 from 
Veterans Memorial Hospital of the Philippine Veterans Affairs 
Office show that the veteran was admitted due to pulmonary 
fibrosis, probably the residual of pulmonary tuberculosis.  
It was noted that in the 3 months prior to admission, he had 
been experiencing a productive cough with whitish, blood 
streaked sputum.  About 2 months prior to admission, he had 
blood streakings, minimal, with body malaise.  One month 
prior to admission he had developed more frequent bloody 
streakings.

A chest X-ray showed pulmonary fibrosis.  A systems review 
noted chest pain when coughing, and a productive cough with 
blood-streaked sputum.  He was started on INH therapy.  The 
assessment was pulmonary tuberculosis, activity and extent to 
be determined.  A chest X-ray revealed pulmonary fibrosis 
without evidence of any foreign metallic body (i.e., from the 
shrapnel wound).

A statement in 1986 from a private physician, RTM, MD, was to 
the effect that the veteran had a cough and chest pain and 
low grade fever (among other symptoms), and examination 
showed crepitant rales over the pulmonary areas.  



Pertinent diagnosis was "PTB, moderately advanced, active".  
[There was no indication as to whether or if any testing had 
been undertaken to determine the nature of that PTB activity, 
or that comparative studies were made to so determine that 
diagnosis and/or the nature of its activity.]  

The veteran was afforded a VA examination in February 1987.  
A chest X-ray study had an impression of pulmonary 
infiltrates, both mid lung fields and both bases medially.  
Additional VA chest examinations in October 1987 and May 1988 
revealed no significant changes.  

A private medical certificate from VN Sta. M, MD, dated in 
May 1989 included a diagnosis of PTB of both lungs and other 
disability for which the veteran was reportedly given 
medications starting in 1985.  No indication is of record 
that laboratory or any other objective testing was undertaken 
to actually confirm the PTB diagnosis or reflective of the 
nature of any activity thereof.  

A February 1990 VA examination noted a history of complaints 
of productive cough with hemoptysis.  The veteran said that 
he had had these symptoms and received treatment for them 
since 1985.  Examination showed pulmonary infiltrates, and an 
X-ray study was unchanged from May 1988 to February 1990.

Another statement from VN Sta. M, MD, in September 1992 
virtually duplicated the statement noted above.  And he 
further supplied a more lengthy statement in June 1994, 
including the essence shown above with regard to lung 
disabilities and a number of other disabilities and diagnoses 
without indication of background to prove same.

The veteran filed again for service connection for PTB.  The 
RO in November 1994 held that new and material evidence had 
not been submitted to reopen the claim for service connection 
for PTB.  [It also reassigned a 10 percent rating for the 
veteran's shrapnel scar].  The veteran was so informed in 
correspondence dated November 10, 1994.

The appellant filed a claim for certain funeral and burial 
expense associated with the veteran's death in August 1995; 
the veteran himself had no claim pending at the time of his 
death. 

[Parenthetically, it is noted that the veteran had previously 
filed for pension benefits, a claim which had been denied 
based on his basic service ineligibility.  This had not been 
further pursued and was not pending in an unresolved state at 
the time of his death].

Certain of these burial-related benefits were paid as noted 
in correspondence to the appellant from RO in October 1995.  

The RO denied her claims for service connection for the cause 
of the veteran's death [and entitlement to accrued benefits 
and to dependency and indemnity compensation benefits, (DIC)] 
in November 1995, of which she was informed.

As noted above, a death certificate was submitted showing 
that the veteran's death was on July [redacted], 1995 at his 
residence, as shown above, with causes of death shown to 
include COPD and PTB. 

In her VA Form 9, dated in March 1996, the appellant 
responded that she disagreed with the denial of DIC benefits; 
that her husband had told her that he had had shortness of 
breath and chest pain soon after he separated from service.

The RO asked for and the appellant provided a list of those 
medical resources from whom the veteran had received care.

Treatment records for the veteran's care dated in December 
1990 were obtained showing a diagnosis of COPD.  

Another December 1990 private X- ray study showed a diagnosis 
of Koch's pulmonary, probably moderate to far advanced.  
Testing was not identified.

Additional copies of June 1994 private medical records 
include a diagnosis of PTB, active.  The nature of such 
activity was not determined by testing of record.

A February 1997 letter from the veteran's family doctor, GR, 
MD, states that he was the veteran's doctor from December 
1970 until the later part of 1995.  The diagnosis was 
pulmonary tuberculosis, resistant type, extensive.  He did 
not receive regular treatment, and he did not show any 
apparent improvement.  The physician did not indicate the 
manner of testing for the given diagnosis nor the date of 
onset.  The veteran had also shown signs of cardiac 
arrhythmia in the mid 1980's.  The physician stated that he 
had returned the veteran's X-rays and laboratory examination 
records to him a year before the veteran's death.

The Board remanded the case in September 1997 for development 
of the evidence to include acquisition of specific treatment 
records.

Extensive clinical and hospitalization records were obtained 
from the Veterans facility for care of the veteran in August-
September 1982 for pulmonary fibrosis and probable residuals 
of previous PTB.  The essence of these records are shown 
above, and were previously in the file.





The claim was denied by the Board in a decision in April 1998 
on the basis that a well grounded claim had not been 
submitted.  As noted above, the appellant appealed to the 
Court.

The Court vacated the decision.  As noted above, on page 3 of 
this decision, in October 1999, the Board found the case to 
be well grounded and remanded the case for development of the 
evidence to specifically permit the appellant to introduce 
evidence, if any; and to obtain records from Dr. VBR relating 
to her care of the veteran in the period shortly after 
separation from service.

The RO endeavored to pursue the requested development.  The 
appellant provided copies of some records already in the file 
including from Dr. Santa Maria relating to care of the 
veteran for PTB from 1980-1995.  No address could be obtained 
for Dr. VBR and no additional treatment records of opinion as 
to that care could be obtained.

The appellant submitted numerous statements and copies of 
some medical documents.  In response, the RO again clarified 
in written correspondence that because she allegedly treated 
the veteran for PTB within the 3-year presumptive period 
after service, the records from Dr. VBR took on added 
importance and were pivotal.  Again, the appellant was asked 
to assist as possible in obtaining such records.

In response, the appellant submitted copies of numerous other 
clinical records primarily from the 1990's.

In correspondence in February 2000, in a letter signed by 
Dra. VBR, it was noted that all pertinent records of 
clinical, X-ray and laboratory findings relating to the 
veteran back to 1946 to 1947 were unavailable due to their 
having been destroyed "due to wear and tear"; that the 
veteran had complained of chest and back pains with 
difficulty in respiration from time to time.  The veteran had 
a medical history of painful chest ailments during the 
Japanese occupation.  Her findings had been of PTB, moderate 
to advanced.  She further stated that it was clear that he 
had suffered from the acquired diseased during the period of 
Japanese occupation until he died; and that records presented 
to her from the local civil registrar and the San Pablo City 
District Hospital of PTB had diagnosed same.  [There is 
nothing further to show that Dr. VBR did independent testing 
with regard active PTB, etc.]

The appellant submitted more copies of records already in the 
file.

The appellant filed a claim for death pension and accrued 
benefits.  The RO denied this, the appellant disagreed and 
the RO issued a SOC in March 2000.  Her VA Form 9 with regard 
the accrued benefits claim was filed in June 2000 and her 
representative filed a VA Form 646 thereon in September 2000.  
Both claims were appealed to the Board.

In a decision in December 2000, the Board remanded the issues 
for development of evidence in keeping with revised 
regulations, as delineated above. 

The appellant responded that she had no further records but 
felt that she had a good claim for accrued benefits as she 
had filed a claim within a year of the veteran's death; and 
that his death was due to PTB of service origin (or so should 
be so presumed).


Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  
Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

If not shown during service, service connection may be 
granted for coronary artery disease or bronchiectasis if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (2000).

If not shown during service, service connection may be 
granted for PTB if it is shown disabling to a compensable 
degree within three years of separation from active service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease. The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d).

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312.

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and Service members' 
indemnity) authorized under laws administered by the VA, to 
which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in § 3.500(g) will, upon the death of such person, 
be paid as follows: (1) Upon the death of a veteran to the 
living person first listed as follows: (i) his or her spouse; 
(ii) his or her children (in equal shares); (iii) his or her 
dependent parents (in equal shares) or the surviving parent. 
Application for accrued benefits must be filed within 1 year 
after the date of death. A

A claim for death pension, compensation, or dependency and 
indemnity compensation, by an apportionee, surviving spouse, 
child or parent is deemed to include claim for any accrued 
benefits. 38 U.S.C.A § 5121 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.1000 (2000).

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid." 38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.1000 (2000).

The regulations provide:  (4) Evidence in the file at date of 
death ... will be considered to have been met when there is 
on file at the date of the veteran's death:...and (i) ... 
evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.  38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

In addition to the law and regulations set out above, the 
Board notes that, as a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits [or else be entitled to 
them under an existing rating or decision as clarified by the 
regulations and Court]  Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified. 38 C.F.R. § 20.201 (2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  

Service connection may be granted for disability due to, the 
result of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).

Under 38 C.F.R. § 3.312 (2), generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation (even 
though evaluated as 100 percent disabling) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

Pursuant to 38 C.F.R. § 3.312 (3), service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  

Further, 38 C.F.R. § 3.312 (4) states that there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including evidence which is 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  


In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, the Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Moreover, if there are no pertinent records available for 
verification, a physician's attempts to recount events make 
the assertions inherently less reliable than would be the 
case if he had any clinical basis to consult for specific 
information.  See Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992).

A statement by a physician based solely on the evidence of 
the appellant's statements, is based on a factual premise 
that is wholly or entirely inaccurate and thus has no 
probative value whatsoever.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (2000); VCAA of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5107).


Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  As reported earlier, the Board 
remanded the claims to the RO in December 2000 to afford the 
appellant RO initial review with application of the VCAA of 
2000.  The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claims, including 
any relevant records adequately identified by her as well as 
authorized by her to be obtained.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claims is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

Congress recently passed the VCAA of 2000, Pub. L. No. 104-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claims.  
It also specifically enumerates the requirements of the duty 
to assist.



In December 2000 the Board specifically remanded the 
appellant's claims to the RO for initial consideration under 
the VCAA.  Overall, the appellant has been afforded the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.


Accrued Benefits

The threshold issue with regard the appellant's accrued 
benefits claim is whether she has submitted a legal claim 
which might entitled her to the VA benefits she seeks.

The Court has held that in cases such as this, where the law 
is dispositive, and if the claim fails because of the absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Pertinent VA governing law and regulations require that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a).  

In general, the payment of accrued benefits is governed by 38 
U.S.C.A. § 5121 and 38 C.F.R. § 3.1000, which provides that 
benefits which are "due and unpaid" to the veteran at the 
time of his death may be disbursed to eligible persons.  

Although a claim for accrued benefits is related to a claim 
made by a veteran during his lifetime for VA benefits, 
entitlement to accrued benefits is predicated upon a separate 
application for accrued benefits filed within one year after 
the veteran's death.  38 C.F.R. § 3.1000(c).  

Construing together the provisions of 38 U.S.C.A. §§  5121 
and 5101(a), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, op. cit.  

The Federal Circuit further noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.

In this instance, with regard the issue of entitlement to 
accrued benefits, no matter how one looks at the evidence in 
the file, there simply was no pending claim at the time of 
the veteran's death.  He had not pursued the pension claim, 
which had been incidentally denied based on his service 
ineligibility.

Thus, notwithstanding that the appellant filed for such 
(accrued) benefits in a timely manner, there are no benefits 
otherwise payable (or due to) the veteran and to which she 
would be entitled by virtue thereof.  

As the law and not the evidence is dispositive in this case, 
entitlement to payment of accrued benefits to the appellant 
is denied due to the absence of legal merit.  See Sabonis, 
Jones, supra
Service Connection, Cause of Death

As for entitlement to service connection for the cause of the 
veteran's death, the veteran's death was due to cardio 
respiratory arrest, COPD and PTB.  There is no clinical 
evidence, nor is it claimed that he had any cardiac problem 
in or as a result of his World War II service.  

The arguments center on his respiratory symptoms, and the 
allegation by the appellant that the veteran developed COPD 
and/or PTB in or as a result of service, or that this must be 
presumed.

From the outset it must be noted that there is no reason 
whatsoever for assuming that there is any available, 
pertinent evidence which has not been secured in this case.  
The case has been remanded by the Board on numerous 
occasions, and in each instance, and indeed, on its own under 
prior circumstances, the RO has diligently endeavored to 
obtain everything for which there has been any scintilla of 
suggestion that it might be available or helpful.  The 
appellant has seemingly agreed by her most recent statements 
to the effect that all records have been obtained, and that 
she herself knows of no others that might be helpful. 

Thus, as much development of the evidence as can be 
accomplished has in fact been completed, and the case is to 
be adjudicated based on the evidence now of record.

The veteran had active duty from December 1941 to April 1942 
and from May 1945 to December 1945.  Thus, assuming he could 
conceivably have developed PTB sometime from April 1942 until 
May 1945, then the issue would revert to application of 
certain presumptions with regard his initial period of 
service and./or whether his PTB was aggravated during the 
second period of service.  However, this speculation is 
unnecessary, as none of these hypothetical scenarios can be 
proven to be factually accurate or feasible.

In Cacalda v. Brown, the Court held that medical statements 
of treatment for PTB within the three year presumptive 
period, despite the lack of clinical activity, created the 
possibility that PTB developed in service or shortly, 
thereafter.  Id. at 262-263.  Therefore, the July 1967 
medical statement noting the veteran's treatment of PTB 
during the applicable three-year presumptive period, and the 
death certificate's indication that PTB was an underlying 
cause of death, appears, on the face to establish whatever 
tentative basis there might be for the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  Accordingly, the Board and the RO 
endeavored to develop the evidence in that regard to the 
greatest extent possible.  And as noted above, all potential 
and pertinent evidence is now of record, and in fact is 
completely supportive of the contrary.

In sum, while service connection was in effect for a scar as 
a residual of a shrapnel wound for which a 10 percent 
evaluation was assigned, a review of the service medical 
records is entirely negative for any evidence of a cardiac 
disorder, tuberculosis, or any other chronic respiratory 
disability.  

Similarly, the December 1945 service discharge examination 
did not reveal any abnormalities of the lungs.  A chest X-ray 
was not obtained.  Affidavits signed by the veteran in May 
and November 1945 made no reference to tuberculosis.

During his lifetime, the veteran first mentioned PTB in 1956.  
A service comrade recalled that before the Fall of Bataan, he 
noticed that the veteran had had recurrent fever with a cough 
and one time, he had vomited blood.  However, a review of the 
several areas of medical and other information of record does 
not confirm that the veteran then had PTB nor for that 
matter, that he did for some time thereafter.  In fact, 
mentions by other of coughing and chest wound problems by the 
veteran, his wife and others in no way positively impact on 
the inception of active PTB or COPD in or as a result of 
service or such wound.

In point of actual fact, the only evidence that supports the 
appellant's allegations is a July 1967 affidavit from a 
private physician, VBR, M.D., which indicated that she had 
treated the veteran on or about April 31, 1946 for PTB 
moderate to advanced; and that the veteran consulted with her 
from August 1, 1946 to on or about December 5, 1947 for PTB.  
However, there has been submitted no evidence to the effect 
that the PTB was in fact then confirmed by appropriate 
testing procedures, that it was active, or any of the other 
requirements of the law as cited above were otherwise 
fulfilled.  Moreover, it is clear from the development which 
has since taken place that such records supportive of this 
assertion are not available, nor is there any other evidence 
to back up the statement.  

On review, the purported treating physician's most recent 
statement would tend to reflect that if she had in fact 
treated the veteran at that time, she consulted the records 
of other facilities, as named; and she did not herself 
undertake the necessary testing such as X-rays or cultures to 
determine the activity of the PTB, if any.  

Moreover, the record she states she relied upon in 1945-6 and 
thereafter is all (not coincidentally) collaterally of record 
and simply does not otherwise sustain the diagnostic 
conclusions that she later recalled that she made at the 
time.

To the contrary, all medical and other collateral evidence 
relating to that specific period and for years thereafter 
would tend to refute that the veteran had PTB (or COPD for 
that matter) which was either active or due to service or any 
incident therein, nor can such be presumed.  The first sign 
of such was many years after service and entirely unrelated 
thereto.  In this regard, it is noteworthy that the file is 
simply not full as might be the case in some circumstances, 
but to the contrary, there is considerable evidence of 
record; and without exception, that numerous clinical 
examinations in the interim were in fact negative for COPD 
and/or PTB.

Finally, pursuant to 38 C.F.R § 3.374, until shortly before 
his death, there is nothing in the extensive clinical file of 
record to reflect that the veteran's PTB was active in or for 
decades after separation from service, and no presumption as 
to inservice occurrence rises on any credible premise.  

To the contrary, if in fact the veteran developed active PTB, 
which it can be assumed that he did at some point prior to 
his last few years since it was shown before his death when 
he received ongoing treatment, it was not certainly not shown 
by clinical findings of record until after the late 1960's, 
two decades after service, and totally unrelated to service.  

And notwithstanding the singular statement from memory by a 
physician who recalls treating the veteran for a specific 
period in 1946 for PTB, this is not supported by clinical 
records of any kind, and is in fact negated by the abundant 
clinical records in the file which are entirely to the 
contrary.  

The appellant argues that the veteran had PTB as a result of 
service; it is noted that she married him in 1977, decades 
after service and perhaps well after he had in fact developed 
the disability.  In any event, this and the other evidence of 
record does not provide the appellant with any credible 
factual bases upon which to express an opinion as to the 
etiology or duration thereof, even if such an opinion were to 
be of a nonmedical nature and in the manner of personal 
observations.  The fact or observation that the veteran had a 
cough at some point after he incurred a shrapnel wound is 
irrelevant to when or if he developed COPD or PTB.

While an appellant is entitled to the benefit of the doubt 
where the evidence supporting a grant is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
when the preponderance of the evidence is against the claim, 
as is the case herein.  The Board finds that a disability 
incurred in or aggravated by service was neither the 
principle nor contributory cause of death, nor can be so 
presumed.   


ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

